Citation Nr: 1511748	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  13-07 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	North Dakota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to December 1973.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In September 2013, in support of this claim, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is in the electronic (i.e., paperless) portion of the claims file.  Accordingly, all future consideration of this Veteran's case must acknowledge these electronic records, that is, in addition to those in the physical portion of the claims file.

An additional claim of entitlement to service connection for tinnitus has been raised by the record - specifically, in the report of an April 2012 VA compensation examination - but has not been initially adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  The Veteran's representative pointed this out during the September 2013 videoconference hearing.  The Board does not have jurisdiction over this additional claim, however, so is referring it to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

As for the claim that is currently before the Board, of entitlement to service connection for bilateral (so left and right ear) hearing loss, this claim requires further development before being decided on appeal.  So the Board is remanding this claim to the AOJ.



REMAND

The Board sincerely regrets the additional delay that inevitably will result from remanding, rather than immediately deciding, this claim for bilateral hearing loss, but it is necessary to ensure there is a complete record so the Veteran is afforded every possible consideration.

At the conclusion of the Veteran's April 2012 VA compensation examination, the examiner diagnosed bilateral sensorineural hearing loss.  But as concerning the equally important issue of the etiology of this hearing loss, the examiner indicated it was less likely than not caused by or a result of an event during the Veteran's service (including particularly the noise exposure in service the Veteran cites as the source of this present-day disability).  The examiner explained that the reports of the Veteran's enlistment and separation examinations showed hearing within normal limits bilaterally, with no standard threshold shifts seen.  Therefore, the examiner determined it less likely than not that the Veteran's hearing loss is the result of noise exposure from jet engines during military service.  

That enlistment examination was on January 7, 1970, and the Veteran's pure tone thresholds, in decibels (dBs), were as follows:


250
500
1000
2000
3000
4000
6000
8000
Right

0
0
0

0


Left

0
0
0

5



The Veteran also had another hearing evaluation just about a week later, however, on January 13, 1970, and his pure tone thresholds, in decibels, were as follows


250
500
1000
2000
3000
4000
6000
8000
Right

10
10
5
5
5
40

Left

15
15
10
10
30
40



The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  But before service connection may be granted for hearing loss, it must be of a particular level of severity.  For purposes of applying the laws administered by VA, impaired hearing only will be considered to be an actual ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory threshold for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

That said, according to Hensley, there need not have been sufficient hearing loss at the time of service to have constituted an actual ratable disability according to 38 C.F.R. § 3.385 (again, meaning according to this VA regulation defining hearing loss for VA compensation purposes); instead, the Veteran need only now satisfy the requirements of this VA regulation, not necessarily then, and have competent and credible evidence linking his current hearing loss to his service - as opposed to other ("intercurrent") causes.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

So unlike when initially examined on January 7, 1970, for acceptance into service, there was suggestion of hearing loss when the Veteran was re-examined only about a week later on January 13, 1970, at least in his left ear in the frequency of 4000 Hertz since there was a 30dB loss.  And even in the other frequencies where there was no indication of hearing loss, he still had increases in the decibel levels, so possible threshold shifts in those other frequencies as well.

Moreover, the Veteran had a still additional hearing evaluation later that same year, on July 20, 1970, and his pure tone thresholds, in decibels, were as follows


250
500
1000
2000
3000
4000
6000
8000
Right

0
5
5
0
0
40

Left

10
5
10
10
25
30

So while the results of that additional evaluation, later that same year, were perhaps not as clinically significant, the fact remains that even then the decibel levels were for the most part greater than when the Veteran initially was examined at the outset of his service, therefore, a possible repeated instance of a threshold shift in the relevant frequencies.

All of this is worth pointing out because the April 2012 VA compensation examiner did not address the results of these two additional hearing evaluations that the Veteran had while in service - on January 13, 1970 and July 20, 1970.  Instead, the VA compensation examiner only apparently considered the initial evaluation on January 7, 1970, at the outset of the Veteran's service, and his separation examination on December 3, 1973, at the conclusion of his service.  Incidentally, during that exit evaluation, his pure tone thresholds, in decibels, were as follows:


250
500
1000
2000
3000
4000
6000
8000
Right

10
0
0
0
10
40

Left

5
5
0
0
30
30


Therefore, again, unlike when initially examined for acceptance into service, during even that exit evaluation there was indication of hearing loss in the left ear in the 4000 Hz frequency and greater decibel levels in some, albeit not all, of the other frequencies also, though not to an extent suggestive of hearing loss also in these other frequencies.  Still, because of these greater decibel levels in even these other frequencies, this again tends to suggest there had been a threshold shift during the Veteran's service, seemingly contradicting what the April 2012 VA compensation examiner concluded.

Further medical comment therefore is needed to reconcile these inconsistencies.


Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  If available, have the April 2012 VA compensation examiner again review the claims file, including a complete copy of this remand, and offer supplemental comment concerning the likelihood (very likely, as likely as not, or unlikely) the Veteran's bilateral sensorineural hearing loss is the result of the type of noise exposure - namely, as a jet engine mechanic - he experienced during his military service from January 1970 to December 1973.

*But unlike when previously commenting on this in April 2012, the VA examiner must address the results of the two additional hearing evaluations the Veteran had on January 13, 1970 and July 20, 1970, not just instead the results of those he had on January 7, 1970, when entering service, and on December 3, 1973, for his separation from service.

It is most essential the examiner provide discussion of the underlying rationale of the opinion, whether favorable or unfavorable to the claim, preferably citing to specific evidence in the file and/or accepted medical authority for conclusions.  This includes discussing why there was not suggestion of hearing loss during the Veteran's service, especially in the left ear in particular when considering the 30-decibel loss in the 4000 Hz frequency, also the increase in decibel levels in the other frequencies that the Veteran's representative argued during the hearing before the Board are suggestive of a threshold shift.

Conversely, if the examiner concludes that no further comment on etiology can be provided, he must also provide some explanation as to why this addendum opinion cannot be rendered.  In other words, merely saying he cannot respond will not suffice.

If, for whatever reason, this examiner is unavailable to provide this further comment, then have someone else do it that has the necessary qualifications and expertise.   In this eventuality, the Veteran may need to be reexamined, but this is left to the designee's discretion as to whether another examination is necessary.  If determined another examination is required, then schedule this additional examination and appropriately notify the Veteran of it.  It is his responsibility to report for any additional examination scheduled, and to cooperate fully in the conducting of the examination and other development of this claim; the consequences of failing to report for a VA compensation examination, without good cause, in the service-connection context requires considering the claim on the basis of the existing evidence of record.  See 38 C.F.R. § 3.655 (2014).

2.  Ensure the opinion is responsive to this determinative issue of causation and addresses the additional evidence and argument mentioned.  If not, take corrective action.  38 C.F.R. § 4.2.


3.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran a supplemental statement of the case (SSOC) and give him opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

